Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION



Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



         Claims 1-2, 4-6, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. PG-Publication # 2019/0274121), in view of Kimura et al. (U.S. PG-Publication # 2019/0173612), and in view of Vutukuri et al. (U.S. PG-Publication # 2018/0368191) 

           Consider claims 5, 1, 9 and 12, Wu et al. clearly disclose a a method performed by a first base station using a first radio access technology (RAT) in a wireless communication system (fig. 15 (1510), par. 204 (the UE may transmit, based at least in part on the configuration message, a request for resources within the available sidelink resources, the request indicating the identifier and a BSR configured based at least in part on whether the request for resources is associated with the second RAT or both the first RAT and the second RAT)), the method comprising:    
           
           receiving, from the terminal, a sidelink user equipment (UE) information message for requesting a sidelink resource of the second RAT (par. 52 (The UE may respond by transmitting a request for resources to the base station. Generally, the resource request may include one or more buffer status reports (BSRs) that are configured based on whether the resource request is for sidelink resources using the second RAT or both of the first RAT and the second RAT)); 
           However, Wu et al. do not specifically disclose resource pools for a sidelink communication of a second RAT. 
           In the same field of endeavor, Kimura et al. clearly show: 
           transmitting, to a terminal, system information including information on at least one of resource pools for a sidelink communication of a second RAT (par. 94 (the base station device 1 and the terminal device 2 each support one or more wireless access technologies (RATs). For example, an RAT includes LTE and NR), par. 322 (An eNB transmits information of sidelink transmission resources, sidelink reception 
resources, and the number (bandwidth) of gap carriers to each UE using system information)): 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a first base station, as taught by Wu, and show resource pools for a sidelink communication of a second RAT, as taught by Kazmi, so that a user with dual connectivity can operate successfully in a sidelink communication. 
           However, Wu and Kimura do not specifically disclose a second base station. 
           In the same field of endeavor, Vutukuri et al. clearly show: 
           transmitting, to a second base station of the second RAT, a request message including the sidelink UE information message (par. 27 (When a UE is to be configured for DC operation the primary eNB may use the SeNB Addition Preparation procedure to request the target eNB to allocate resources for dual connectivity operation for the specific UE), fig. 2 (step 4), par. 52 (the serving eNB transmits to the target SeNB….. The SeNB addition request message can include an indication information element (IE) indicating that UE1 requests service authorization, access permission and sidelink resources for V2X services)); 
           receiving, from the second base station, a response message for the request message including sidelink resource information indicating one resource pool among the at least one of the resource pools (fig. 2 (step 5), par. 59 (The SeNB addition request acknowledgement message includes sidelink configuration information for UE1….The Sidelink configuration information can include: sidelink communication configuration)); and
           transmitting, to the terminal, a radio resource control (RRC) reconfiguration message including the sidelink resource information (fig. 2 (step 6), par.61 (At step 6, the serving eNB transmits a radio resource control (RRC) connection reconfiguration message to UE1. The RRC connection reconfiguration message includes the sidelink configuration information that the serving eNB receives at step 5)),
           wherein the sidelink communication_of the second RAT is performed between the terminal and another terminal based on the sidelink resource information (fig. 2 (step 7), par. 63 (At step 7, following determination that they need to exchange data via the sidelink, UE1 and UE2 establish a sidelink V2X communication. UE1 and UE2 transmit and receive information over the sidelink resources configured to UE1 in the sidelink configuration information conveyed in step 6)). 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a first base station, as taught by Wu, show resource pools for a sidelink communication of a second RAT, as taught by Kimura, and show a second base station, as taught by Vutukuri, so that a user with dual connectivity can operate successfully in a sidelink communication. 




         Consider claim 6, and as applied to claim 5 above,
                         claim 2, and as applied to claim 1 above,
                         claim 10, and as applied to claim 9 above,
                         claim 13, and as applied to claim 12 above, 
Wu et al. clearly disclose the method as described.
           However, Wu et al. do not specifically disclose the sidelink resource information is dedicated for the terminal. 
           In the same field of endeavor, Vulukuri et al. clearly show: 
           wherein the sidelink resource information is dedicated for the terminal (par. 27 (When a UE is to be configured for DC operation the primary eNB may use the SeNB Addition Preparation procedure to request the target eNB to allocate resources for dual connectivity operation for the specific UE), fig. 2 (step 4), par. 52 (the serving eNB transmits to the target SeNB….. The SeNB addition request message can include an indication information element (IE) indicating that UE1 requests service authorization, access permission and sidelink resources for V2X services)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a first base station, as taught by Wu, and show the sidelink resource information is dedicated for the terminal, as taught by Vutukuri, so that a user with dual connectivity can operate successfully in a sidelink communication. 
           However, Wu and Vulukuri do not specifically disclose the sidelink resource information includes information for the sidelink resource scheduled by the second base station of the second RAT. 
           In the same field of endeavor, Kimura et al. clearly show: 
           wherein the sidelink resource information includes information for 
the sidelink resource scheduled by the second base station of the second RAT (par. 94 (the base station device 1 and the terminal device 2 each support one or more wireless access technologies (RATs). For example, an RAT includes LTE and NR), par. 322 (An eNB transmits information of sidelink transmission resources, sidelink 
reception resources, and the number (bandwidth) of gap carriers to each UE using system information)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a first base station, as taught by Wu, show the sidelink resource information is dedicated for the terminal, as taught by Vutukuri, and show the sidelink resource information includes information for the sidelink resource scheduled by the second base station of the second RAT, as taught by Kimura, so that a user with dual connectivity can operate successfully in a sidelink communication. 






          Consider claim 8, and as applied to claim 5 above, 
                         claim 4, and as applied to claim 1 above,
                         claim 11, and as applied to claim 9 above,
                         claim 15, and as applied to claim 12 above,
Wu et al. clearly disclose the method as described.
          However, Wu et al. do not specifically disclose the first RAT is a new radio (NR), and the second RAT is a long term evolution (LTE). 
          In the same field of endeavor, Vutukuri et al. clearly show: 
          wherein the first RAT is a new radio (NR), and the second RAT is a long term evolution (LTE) (fig. 1, par. 38 (A wireless communication network, e.g., the first MNO network 140a, the second MNO network 140b, or the V2X MNO network 150, may implement a radio access technology (RAT), such as long term evolution (LTE), LTE-Advanced (LTE-A), 5G RAT (NR)…))).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method performed by a first base station, as taught by Wu, and show the first RAT is a new radio (NR), and the second RAT is a long term evolution (LTE), as taught by Vutukuri, so that a user with dual connectivity can operate successfully in a sidelink communication. 





                                       Response to Amendment


            Applicant's arguments filed on 10/20/2022, with respect to claim 1, on pages 8-11 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Wu does not teach or suggest “providing resource pool information for the sidelink communication of the second RAT via the system information”. The Examiner has modified the response with a new reference which provides “providing resource pool information for the sidelink communication of the second RAT via the system information”. See the above rejections of claim 1, for the relevant interpretation and citations found in Kimura.


 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
December 13, 2022